DETAILED ACTION
1. Applicant's response, filed 5 November 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.
 
Claim Status
4. Claims 1-10 and 12-21 are cancelled.
Claims 11 and 22 are currently pending and under examination herein.
Claims 11 and 22 are rejected.

Information Disclosure Statement
5. The Information Disclosure Statements filed on 16 December 2021, 15 March 2022B, 17 March 2022, and 19 May 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. The Information Disclosure Statement filed on 15 March 2022A is in compliance with the provisions of 37 CFR 1.97 and have been considered in part. It is noted that reference G5 has not been considered because it is a foreign language and a translation has not been provided as required by 37 CFR 1.98(a)(3). A signed copy of the list of references cited from the IDS is included with this Office Action.

Claim Interpretation
35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: “a result-obtaining unit that obtains an evaluation result on a future risk of arrhythmia for a subject to be evaluated” in claim 11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Para. [0029] of the instant specification indicates that the result-obtaining unit receives the evaluation result transmitted from the evaluating apparatus and is therefore interpreted to be any generic computer component capable of receiving transmitted data.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Broadest Reasonable Interpretation
7. Claim 11 recites the limitation “wherein the evaluation result is the result of evaluating the future risk of arrhythmia for the subject using a concentration value of Thr or a concentration value of Thr and Arg included in amino acid concentration data of the subject on the concentration value of the at least amino acid in blood”. Claim 22 further limits the arrhythmia to atrial fibrillation. Claim 11 also recites that the evaluation result is data received by the result-obtaining unit in view of the means-plus-function interpretation of this claim limitation. However, the claims do not include any functional relationship between the received evaluation result data and the terminal apparatus. Since a functional relationship does not exist, the limitations for what the data represents does not have patentable weight (see MPEP 2111.05). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8. Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is newly recited.
Claim 22 recites “wherein the arrhythmia is atrial fibrillation”. However, as discussed in the Broadest Reasonable Interpretation section, this claim only further limits the data received by the system and does not have any functional relationship with the apparatus itself. Therefore, this claim does not further limit the structure of the apparatus itself.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
9. The rejection of claims 6, 13, 15 and 17 under 35 U.S.C. 101 is withdrawn in view of the cancellation of these claims in the claim amendments filed 5 November 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10. Claims 11 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2012/0239366 A1; 5 April 2017 IDS Document; previously cited). This rejection is newly recited in view of the claim interpretation set forth above. The italicized text corresponds to the instant claim limitations.
Regarding claims 11 and 22, Kimura et al. discloses an unit that includes a control unit, a communication interface (para. [0279; Fig. 3) and a client unit that receives and displays an evaluation result of simulating the risk of future disease based on the blood concentration of amino acid levels in the individual by obtaining numerical values based on a correlation formula (Figs. 2-3 and 12 and paras. [0020], [0022]-[0025], [0048]-[0049], [0094], [0097]-[0113], [0274], [0319]-[0324] and [0337] A terminal apparatus comprising a control unit, wherein the control unit includes a result-obtaining unit that obtains an evaluation result in claim 11). Kimura et al. further discloses that the amino acids measured include His, Ile, Leu, Lys, Met, Phe, Thr, Trp, Val and Arg (Fig. 50 and paras. [0424]-[0431]). As discussed in the Broadest Reasonable Interpretation section above, the claim limitations an evaluation results of a future risk of arrhythmia for a subject to be evaluated, wherein the evaluation result is the result of evaluating the future risk of arrhythmia for the subject using a concentration value of Thr or a concentration value of Thr and Arg included in amino acid concentration data of the subject on the concentration value of the at least amino acid in blood in claim 11 and wherein the arrhythmia is atrial fibrillation in claim 22 are not given patentable weight because these limitations merely limit the content of the data and there is no functional relationship between the content of the data and the apparatus.

Claim Rejections - 35 USC § 103
10. The rejection of claims 11, 13, 15, 17 and 22 under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2012/0239366 A1; 5 April 2017 IDS Document; previously cited) in view of Eby et al. (Medical Hypotheses 2006, vol. 67, pgs. 1200-1204; previously cited) is withdrawn in view of the interpretation of the claims set forth in the Claim Interpretation section and the claim amendments filed 5 November 2021. 

11. The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2012/0239366 A1; 5 April 2017 IDS Document; previously cited) in view of Eby et al. (Medical Hypotheses 2006, vol. 67, pgs. 1200-1204; previously cited) as applied to claim 13 above, and further in view of Brauer et al. (Metabolomics 2011, vol. 7, pgs. 344-352; previously recited) is withdrawn in view of the cancellation of this claim in the claim amendments filed 5 November 2021. 

Response to Arguments
Applicant's arguments filed 5 November 2021 have been fully considered but they are not persuasive.
12. Applicant asserts that the art does not suggest a correlation between arrhythmia and  a concentration value of Thr or a concentration value of Thr and Arg (pg. 4, paras. 3-4 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the 35 U.S.C. 102(a)(1) rejection above, the claim limitations suggesting a correlation between arrhythmia and  a concentration value of Thr or a concentration value of Thr and Arg are not given patentable weight because these limitations merely limit the content of the data and there is no functional relationship between the content of the data and the apparatus.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13. Claims 11 and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 8,673,647 B2 (newly cited). This rejection is newly recited. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 and 22 recite limitations that are broader in scope that claim 26 of the ‘647 patent and are thus anticipated by claim 26 of the ‘647 patent. As discussed in the Broadest Reasonable Interpretation section above, the claim limitations an evaluation results of a future risk of arrhythmia for a subject to be evaluated, wherein the evaluation result is the result of evaluating the future risk of arrhythmia for the subject using a concentration value of Thr or a concentration value of Thr and Arg included in amino acid concentration data of the subject on the concentration value of the at least amino acid in blood in claim 11 and wherein the arrhythmia is atrial fibrillation in claim 22 are not given patentable weight because these limitations merely limit the content of the data and there is no functional relationship between the content of the data and the apparatus and therefore limitations that read on a terminal apparatus with a control unit and result-obtaining unit that receives data will anticipate the claims of the instant application regardless of differences in the content of the data.

14. Claims 11 and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,182,407 B2 (newly cited). This rejection is newly recited. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 and 22 recite limitations that are broader in scope that claim 11 of the ‘407 patent and are thus anticipated by claim 11 of the ‘407 patent. As discussed in the Broadest Reasonable Interpretation section above, the claim limitations an evaluation results of a future risk of arrhythmia for a subject to be evaluated, wherein the evaluation result is the result of evaluating the future risk of arrhythmia for the subject using a concentration value of Thr or a concentration value of Thr and Arg included in amino acid concentration data of the subject on the concentration value of the at least amino acid in blood in claim 11 and wherein the arrhythmia is atrial fibrillation in claim 22 are not given patentable weight because these limitations merely limit the content of the data and there is no functional relationship between the content of the data and the apparatus and therefore limitations that read on a terminal apparatus with a control unit and result-obtaining unit that receives data will anticipate the claims of the instant application regardless of differences in the content of the data.

15. Claims 11 and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 9,599,618 B2 (newly cited). This rejection is newly recited. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 and 22 recite limitations that are broader in scope that claim 25 of the ‘618 patent and are thus anticipated by claim 25 of the ‘618 patent. As discussed in the Broadest Reasonable Interpretation section above, the claim limitations an evaluation results of a future risk of arrhythmia for a subject to be evaluated, wherein the evaluation result is the result of evaluating the future risk of arrhythmia for the subject using a concentration value of Thr or a concentration value of Thr and Arg included in amino acid concentration data of the subject on the concentration value of the at least amino acid in blood in claim 11 and wherein the arrhythmia is atrial fibrillation in claim 22 are not given patentable weight because these limitations merely limit the content of the data and there is no functional relationship between the content of the data and the apparatus and therefore limitations that read on a terminal apparatus with a control unit and result-obtaining unit that receives data will anticipate the claims of the instant application regardless of differences in the content of the data.

16. Claims 11 and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 9,664,681 B2 (newly cited). This rejection is newly recited. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 and 22 recite limitations that are broader in scope that claim 35 of the ‘681 patent and are thus anticipated by claim 35 of the ‘681 patent. As discussed in the Broadest Reasonable Interpretation section above, the claim limitations an evaluation results of a future risk of arrhythmia for a subject to be evaluated, wherein the evaluation result is the result of evaluating the future risk of arrhythmia for the subject using a concentration value of Thr or a concentration value of Thr and Arg included in amino acid concentration data of the subject on the concentration value of the at least amino acid in blood in claim 11 and wherein the arrhythmia is atrial fibrillation in claim 22 are not given patentable weight because these limitations merely limit the content of the data and there is no functional relationship between the content of the data and the apparatus and therefore limitations that read on a terminal apparatus with a control unit and result-obtaining unit that receives data will anticipate the claims of the instant application regardless of differences in the content of the data.

17. Claims 11 and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,459,255 B2 (newly cited). This rejection is newly recited. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 and 22 recite limitations that are broader in scope that claim 19 of the ‘255 patent and are thus anticipated by claim 19 of the ‘255 patent. As discussed in the Broadest Reasonable Interpretation section above, the claim limitations an evaluation results of a future risk of arrhythmia for a subject to be evaluated, wherein the evaluation result is the result of evaluating the future risk of arrhythmia for the subject using a concentration value of Thr or a concentration value of Thr and Arg included in amino acid concentration data of the subject on the concentration value of the at least amino acid in blood in claim 11 and wherein the arrhythmia is atrial fibrillation in claim 22 are not given patentable weight because these limitations merely limit the content of the data and there is no functional relationship between the content of the data and the apparatus and therefore limitations that read on a terminal apparatus with a control unit and result-obtaining unit that receives data will anticipate the claims of the instant application regardless of differences in the content of the data.

18. Claims 11 and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Application No. 16/373,193 (newly cited). This rejection is newly recited. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 and 22 recite limitations that are broader in scope that claim 8 of the ‘193 application and are thus anticipated by claim 8 of the ‘193 application. As discussed in the Broadest Reasonable Interpretation section above, the claim limitations an evaluation results of a future risk of arrhythmia for a subject to be evaluated, wherein the evaluation result is the result of evaluating the future risk of arrhythmia for the subject using a concentration value of Thr or a concentration value of Thr and Arg included in amino acid concentration data of the subject on the concentration value of the at least amino acid in blood in claim 11 and wherein the arrhythmia is atrial fibrillation in claim 22 are not given patentable weight because these limitations merely limit the content of the data and there is no functional relationship between the content of the data and the apparatus and therefore limitations that read on a terminal apparatus with a control unit and result-obtaining unit that receives data will anticipate the claims of the instant application regardless of differences in the content of the data.

19. Claims 11 and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Application No. 16/373,427 (newly cited). This rejection is newly recited. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 and 22 recite limitations that are broader in scope that claim 8 of the ‘427 application and are thus anticipated by claim 8 of the ‘427 application. As discussed in the Broadest Reasonable Interpretation section above, the claim limitations an evaluation results of a future risk of arrhythmia for a subject to be evaluated, wherein the evaluation result is the result of evaluating the future risk of arrhythmia for the subject using a concentration value of Thr or a concentration value of Thr and Arg included in amino acid concentration data of the subject on the concentration value of the at least amino acid in blood in claim 11 and wherein the arrhythmia is atrial fibrillation in claim 22 are not given patentable weight because these limitations merely limit the content of the data and there is no functional relationship between the content of the data and the apparatus and therefore limitations that read on a terminal apparatus with a control unit and result-obtaining unit that receives data will anticipate the claims of the instant application regardless of differences in the content of the data.

Conclusion
20. No claims are allowed.

E-mail Communications Authorization
21. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
22. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631